Citation Nr: 1611910	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for a right small finger disability (characterized as a flexor digitorum profundus tendon disruption from the right small finger proximal interphalangeal joint). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the  Department of Veterans Affairs (VA) Regional Office located in Albuquerque, New Mexico. 

The matter was previously before the Board in June 2010, but was remanded for a VA examination to determine if the Veteran had a right little finger disability, and if so, whether that disability was related to service.  The RO completed the examination request in March 2011.  

Based on the March 2011 examination, the RO granted the Veteran service connection for the right finger disability in an April 2011 rating decision with a noncompensable rating.  In August 2011, the Veteran appealed the rating in a notice of disagreement.  In July 2012, the RO issued the Veteran a statement of the case.  In the same month, the Veteran perfected his appeal by submitting a VA Form 9.  The Veteran indicated a desire to testify at a Board hearing, but withdrew that request in a January 2013 letter.  During the pendency of the appeal, the Veteran died in November 2015. 


FINDING OF FACT

In February 2016, the RO notified the Board that the Veteran died on November [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board, at this time, has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014 & Supp. 2015); 38 C.F.R. § 20.1302 (2015). 
REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the Veteran died.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44   (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  The Veteran's appeal on the merits has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.   In reaching this conclusion, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. 
§ 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b) ).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


